BRYAN, Circuit Judge.
This appeal is based on assignments of error which complain of rulings on the evidence. No error is assigned on the record proper. Appellee has filed a motion to strike the bill of exceptions on the grounds that it was not presented during the term at which judgment was entered, and that no order was made during that term extending the time for presentation and settlement of a bill of exceptions. The grounds of the motion are supported by the record; but, after the expiration of the term during which the judgment was entered, the district judge signed a nunc pro tunc order purporting to extend the time within which to present a bill of exceptions, and such bill is the one that we are asked to consider.
 Appellee’s motion was well taken, as the power of the court in the absence of an extension order ended with the trial term. United States v. Jones, 149 U. S. 262, 13 S. Ct. 840, 37 L. Ed. 726; Jennings v. Philadelphia, etc., Ry. Co., 218 U. S. 255, 31 S. Ct. 1, 54 L. Ed. 1031. And such power could not be restored by a nunc pro tune order. Michigan Insurance Bank v. Eldred, 143 U. S. 293, 12 S. Ct. 450, 36 S. Ct. 162; Exporters v. Butterworth-Judson Co., 258 U. S. 365, 42 S. Ct. 331, 66 L. Ed. 663. Accordingly, appellee’s motion to strike the bill of exceptions is granted; and, there being no question for review presented by the record proper, the judgment is affirmed.